IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2014-IA-00674-SCT

CALHOUN HEALTH SERVICES

v.

MARTHA GLASPIE


DATE OF JUDGMENT:                         04/30/2014
TRIAL JUDGE:                              HON. ANDREW K. HOWORTH
TRIAL COURT ATTORNEY:                     JOHN G. WHEELER
COURT FROM WHICH APPEALED:                CALHOUN COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  MICHAEL SHAWN HUDSON
                                          TAYLOR B. SMITH
ATTORNEYS FOR APPELLEE:                   SARAH LYNN DICKEY
                                          J. KEITH PEARSON
NATURE OF THE CASE:                       CIVIL - TORTS-OTHER THAN PERSONAL
                                          INJURY & PROPERTY DAMAGE
DISPOSITION:                              VACATED AND REMANDED - 06/11/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       BEFORE RANDOLPH, P.J., KING AND COLEMAN, JJ.

       RANDOLPH, PRESIDING JUSTICE, FOR THE COURT:

¶1.    Martha Glaspie was a nurse at the Calhoun Health Services community hospital

nursing home. After injuring her back, she was required to undergo a drug screening. She

was fired from her employment at the hospital after the drug test came back positive for use

of cocaine.

¶2.    Glaspie filed suit against the hospital for wrongful termination, negligence,

defamation, and breach of the duty of good faith and fair dealing. Calhoun Health Services
filed a motion for summary judgment. The circuit court granted summary judgment in favor

of Calhoun Health Services as to Glaspie’s defamation claim but denied the motion as to the

remaining claims. Calhoun Health Services sought interlocutory review of the circuit court’s

order denying summary judgment.

¶3.    After this court granted interlocutory review in this case, the Court issued two

opinions that altered the law relevant to the disposition of this case. See Boroujerdi v. City

of Starkville, 158 So. 3d 1106 (Miss. 2015); Brantley v. City of Horn Lake, 152 So. 3d
1106, 1108 (Miss. 2014). The trial court in this matter did not have the benefit of these two

decisions. Therefore, we will allow the trial court to consider the facts of this case under the

new law in the first instance. We vacate the judgment of the trial court and remand the case

to the trial court for reconsideration under the present law.

¶4.    VACATED AND REMANDED.

     WALLER, C.J., DICKINSON, P.J., LAMAR, KITCHENS, CHANDLER,
PIERCE, KING AND COLEMAN, JJ., CONCUR.




                                               2